Case 5:21-cv-00012-JPB Document1-1 Filed 01/22/21 Page 1 of 36 PagelD #: 12

Exhibit 1
Case 5:21-cv-00012-JPB Document1-1 Filed 01/22/21 Page 2 of 36 PagelD #: 13

West Virginia
. ba

(/DEFAULT.ASPX)

Civil

Case Information

Second Judicial Circuit of Wetzel County

Judge:
RANCEL JERAMY CROSS,

iff
Plaintiff Attorney(s)
ET, RANCEL JERAMY CR
CHRISTOPHER J. MCCABE

Defendant(s)

Defendant Attorney(s)
BOTHA TRUCKING, LLC
CORPORATION, EQT
JOHN DOE 1
JOHN DOE 2
LLC, CAM SAFETY,
PROFRAC SERVICES, LLC

N/A

Date Filed: 12/18/2020
Case Type: GENERAL CIVIL
Appealed: 0
Final Order Date: N/A

Statistical Close Date: N/A

20-C-55
JEFFREY D. CRAMER
ET AL V6.

Line Date Action / Result

0001 12/18/2020 CCIS & COMPLAINT FILED. *COPY RETURNED TO
0002 12/18/2020 SUMMONS ISSUED.(CAM SAFETY, LLC)

0003 COPY OF SUMMONS & COMPLAINT MAILED TO S.O.
0004 12/18/2020 SUMMONS ISSUED. (EQT CORPORATION)

0005 COPY OF SUMMONS & COMPLAINT MAILED TO 8.0.
0006 12/18/2020 SUMMONS ISSUED.(PROFRAC SERVICES, LLC)
0007 COPY OF SUMMONS & COMPLAINT MAILED TO 8.0.
0008 12/18/2020 SUMMONS ISSUED. (BOTHA TRUCKING, LLC)

0009 COPY OF SUMMONS & COMPLAINT MAILED TO 8.0.

CAM SAFETY, LLC

BORDAS & BORDAS, PLLC*

S FOR SERVICE

S FOR SERVICE

S FOR SERVICE

S FOR SERVICE
Case 5:21-cv-00012-JPB Document1-1 Filed 01/22/21 Page 3 of 36 PagelD #: 14

0010 12/30/2020 PROCESS “ACCEPTED FOR SERVICE OF PROCESS" BY &.0.8 ON 12/23/2020
0011 FOR BOTHA TRUCKING LLC

0012 12/30/2020 PROCESS “ACCEPTED FOR SERVICE OF PROCESS" BY 8.0.8 ON 12/23/2020
0013 FOR PROFRAC SERVICES, LLC

0014 12/30/2020 PROCESS "ACCEPTED FOR SERVICE OF PROCESS" BY S.0O.S ON 12/23/2020
0015 FOR EQT CORPORATION

0016 12/30/2020 PROCESS "ACCEPTED FOR SERVICE OF PROCESS" BY 8.0.8 ON 12/23/2020
0017 FOR CAM SAFETY, LLC

 

These materials have been prepared by the Office of the Clerk of the various Circuit Courts from original sources and data believed to be reliable. The information
contained herein, however, has not been independently verified by the Office of the Clerk or Software Computer Group, Incorporated. The Office of the Clerk of the

Circuit Courts and Software Computer Group, Inc, assume no liability for the accuracy, completeness, or timeliness of the information contained herein.

Software Computer Group | PO Box 27 | Fraziers Bottom WV 25082
 

t

gi
JP _
BORDAS

AND

BORDAS

ATTORNEYS, PLLC

 

 

1358 National Road
Wheeling, WV 26003
t 904-242-8410

f 304-242-3936

106 East Main Street |
St. Clairsville, OH 43950
t 740-695-8141
f 740-695-6999

526 7th Street
Moundsville, WV 26041
t 904-845-5600

f 304-845-5604

One Gateway Center
420 Fi. Duquesne Blvd.
Suite 1800

Pittsburgh, PA 15222

t 412-502-5000

f 412-709-6343

bordaslaw.com

Case 5:21-cv-00012-JPB Document1-1 Filed 01/22/21 Page 4 of 36 Pagelb 15

-

IN THE CIRCUIT COURT OF WETZEL COUNTY, WEST VIRGINIA

D_ .NCEL JERAMY CROSS and
RACHEL CROSS, Individually
and as Natural Guardians of S
a a minor, T “GC
and L Ci ., aminor,

Civil Action No. At re i
Judge: Om Me

=m

, a minor

vi
Coen
gate.
fib eas

Plaintiffs,

VS.

Stem eter

CAM SAFETY, LLC, = t
EQT CORPORATION, ae
PROFRAC SERVICES, LLC so
BOTHA TRUCKING, LLC,

JOHN DOE 1 and JOHN DOE 2,

oo ity &! 32d Az:

Defendants.
COMPLAINT
NOW COME, the Plaintiffs, Rancel Jeramy Cross and Rachel Cross, Individually ,

and as Natural GuardiansofSi © ,aminor,t «iC ij,aminorandL uC,

a minor, who for their Complaint against the Defendants, CAM Safety, LLC; EQT
Corporation; ProFrac Services, LLC; Botha Trucking, LLC; John Doe 1 and John Doe
2;

1; Plaintiff, Rancel Jeramy Cross (hereinafter “Plaintiff Husband”) at all
times material and relevant hereto, was an adult individual who resided at 4597 Next
Road, Sisterville, West Virginia 26175.

2. Plaintiff, Rachel Cross (hereinafter “Plaintiff Wife”) at all times material

and relevant hereto, was an adult individual who resided at 4597 Next Road, Sisterville,

West Virginia 26175.

 

 

 
 

 

Case 5:41-cv-00012-JPB Document 1-1 Filed 01/22/21” Page 5 of 36 PageiD #16

: 3. At all times material and relevant hereto, Plaintiffs Husband and Wife
were/are legally married and are the biological parents of their children, S. © C  ,
a minor, T. $C 7, aminor, andl °-C , a minor (hereinafter collectively
referred to as “minor-Plaintiffs”).

4. ~° Plaintiffs Husband and Wife commence this action on their own behalves,
individually, and on behalf of their children, minor-Plaintiffs, against all Defendants for |
all injuries, harms, losses and damages minor-Plaintiffs experienced, and are
reasonably certain to suffer as a result of their involvement in the April 2, 2019 incident
which is the subject of this Complaint.

5: Upon information and belief, Defendant, CAM Safety, LLC (hereinafter
referred to as “Defendant CAM Safety”), is a Limited Liability Corporation, organized
and existing under the laws of the State of West Virginia, with a mailing address,
corporate office and/or principal place of business located at P.O. Box 1366, Granbury,
Texas 76048.

6. Upon information and belief, Defendant, EQT Corporation (hereinafter
referred to as “Defendant EQT”), is a corporation organized and existing under the
laws of the State of Pennsylvania, with a principal place of business located at 625
Liberty Avenue, Suite 1700, Pittsburgh, Pennsylvania 15222.

7. Upon information and belief, Defendant, ProFrac Services, LLC
(hereinafter referred to as “Defendant ProFrac”), is a Limited Liability Corporation,
organized and existing under the laws of the State of Texas, with a principal place of

business located at 17018 Interstate 20, Cisco, Texas 76437.

 

 

 
Case 5:21-cv-00012-JPB Document1-1 Filed 01/22/21 Page 6 of 36 PagelD #: 17

8. Upon information and belief, Defendant, Botha Trucking, LLC
(hereinafter referred to as “Defendant Botha Trucking”), is a Limited Liability
Corporation, organized and existing under the laws of the State of Ohio, with a principal
place of business located at 5421 County Road 229, Fredericksburg, Ohio 44627.

9. Defendants CAM Safety, EQT, ProFrac and Botha Trucking at all times
material and relevant hereto, acted by and through their actual, apparent, entrusted,
authorized and/or ostensible agents, employees, contractors and/or servants, and
conducted business throughout the State of West Virginia, including, but not limited
to, Wetzel County.

10. Upon information and belief, Defendant, John Doe 1, whose identity is
currently unknown, despite Plaintiffs’ best efforts, is an adult individual.

11. Defendant John Doe 1 at all times material and relevant hereto was an
actual, apparent, entrusted, authorized and/or ostensible agent, employee, contractor,
representative, permissive operator and/or servant of CAM Safety, as described more
fully throughout this Complaint.

12. | Upon information and belief, Defendant, John Doe 2, whose identity is
Currently unknown, despite the Plaintiffs’ best efforts, is an adult individual.

13. Defendant John Doe 2 at all times material and relevant hereto was an
actual, apparent, entrusted, authorized and/or ostensible agent, employee, contractor,
representative, permissive operator and/or servant of Defendants EQT, ProFrac and

Botha Trucking, as described more fully throughout this Complaint.

 
 

Case 5:21-cv-00012-JPB Document1-1 Filed 01/22/21 Page? of 36 Pagelb-#1+38——____

14. Defendants EQT, ProFrac and Botha Trucking at all times material and
relevant hereto, were Interstate motor carriers as defined by the Federal Motor Carrier
Safety Regulations (‘*FMCSR”), and were each required to comply with all applicable

‘ provisions/regulations provided for by the Federal Motor Carrier Safety Administration
(“FMCSA”) and the FMCSR.

15. It is believed and therefore averred that at all times material and relevant
hereto, Defendant EQT hired, contracted with and/or utilized the transportation
services provided by Defendant ProFrac in direct furtherance of its specific business
operations. |

16. —Itis believed and therefore averred that at all times material and relevant
hereto, Defendant ProFrac hired, subcontracted with and/or utilized the transportation
services of Defendant Botha Trucking in direct furtherance of its specific business
operations.

1, At all times material and relevant hereto, Defendants EQT, ProFrac and
Botha Trucking were businesses that continuously employed, worked with and/or
associated with each other in a manner that relates to all aspects of the business of
professional commercial carrier companies and _ loading/shipping/transporting
goods/products by utilizing commercial carriers.

18. Defendant John Doe 2 at all times material and relevant hereto, was the
permissive operator of a commercial motor vehicle that displayed Defendant Botha

Trucking’s business placard and federally issued USDOT and MC Numbers.

 

 

 
 

Case 5:21-cv-00012-JPB Document 1-1 Filed 01/22/21 Page 8 of 36 PagetB #-t9

19. Inthe alternative, Defendant John Doe 2 at all times material and relevant
hereto, was the permissive operator of a commercial motor vehicle that displayed
Defendant ProFrac’s business placard and federally issued USDOT and MC Numbers.

20. Inthe alternative, Defendant John Doe 2 at all times material and relevant
hereto, was the permissive operator of a commercial motor vehicle that displayed
Defendant EQT’s business placard and federally issued USDOT and MC Numbers.

21. Defendant John Doe 2 at all times material and relevant hereto, operated
a commercial motor vehicle that was owned by, registered to and acted under the direct
control, direction, authority and supervision of Defendants EQT, ProFrac and Botha

| Trucking.

22. Defendants EQT, ProFrac and Botha Trucking at all times material and
relevant hereto, had possession and control over the conduct, actions, inactions,
omissions and behavior of Defendant John Doe 2, while he was operating a commercial
motor vehicle at the time of the subject crash.

23. Atall times material and relevant hereto, Defendants EQT, ProFrac and
Botha Trucking hired, contracted with and/or utilized the Pilot/logistics services of
Defendant CAM Safety in direct furtherance of their specific business operations.

24. —Atall times material and relevant hereto, Defendant John Doe 1 operated
a motor vehicle that was owned by, registered to and acting under the direct control,
direction, authority and supervision of Defendant CAM Safety.

25. Defendant CAM Safety at all times material and relevant hereto, had

possession and control over the conduct, actions, inactions, omissions and behavior of

 

 

 
 

Case 9:71-cv-00012-JPB Document 1-1 Filed 01/22/21Page-9-of 36 -Pagelb-#29—_____—_

Defendant John Doe 1, while he was operating a motor vehicle at the time of the
subject crash.

26. Defendants CAM Safety, EQT, ProFrac and Botha Trucking at all times
material and relevant hereto performed separate functions and/or committed separate
acts/omissions that are specifically set forth throughout this Complaint, so as to
independently directly cause the injuries and damages to Plaintiffs, as specifically set
forth more fully throughout this Complaint.

27. Onor about April 2, 2019, a pick-up truck, acting as a “pilot truck,” was
being operated by Defendant John Doe 1 and was traveling on Doolin Run Road in
New Martinsville, Wetzel County, West Virginia.

28. At all times material and relevant hereto, Defendant John Doe 1 was
acting within the course and scope of his actual and/or ostensible agency and/or
employment with Defendant CAM Safety.

29. Atall times material and relevant hereto, a pilot truck is meant to guide
commercial motor vehicles along public roadways and warn other drivers traveling in
the opposite direction of any large, oversized commercial motor vehicles following it.

30. Onor about April 2, 2019, Defendant John Doe 1, in the operation of his
pilot truck on behalf of Defendant CAM Safety, negligently, carelessly and recklessly
failed to have any lights activated, did not have the pilot truck’s pole up, and/or was
not making any motions/signals to warn other traffic that four large/wide commercial

motor vehicles were following his pilot truck.

 

 

 
 

Case 5:21-cv-00012-JPB Document 1-1 Filed 01/22/24Page40-of 86 Pagelb-#24_____—_

31. At the same time, date and location, the pilot truck being operated by
Defendant John Doe 1 was in fact leading a group of four commercial motor vehicles,
including a tractor trailer being operated by Defendant John Doe 2, along Doolin Run
Road in New Martinsville, Wetzel County, West Virginia.

32. Atall times material and relevant hereto, Defendant John Doe 2 was
acting within the course and scope of his actual and/or ostensible agency and/or
employment with Defendants EQT, ProFrac and Botha Trucking.

33. The four commercial motor vehicles, including the vehicle operated by
Defendant John Doe 2, at all times material and relevant hereto were owned by,
operated by, controlled by and/or acting in the direct furtherance of the specific
business operations of Defendants CAM Safety, EQT, ProFrac and Botha Trucking.

34. At the same time, date and approximate location, Plaintiff Husband was
operating his vehicle on Doolin Run Road in the opposite direction.

35. Plaintiff Husband at all times material and relevant hereto was operating
his vehicle along Doolin Run Road when he noticed the pilot truck, without any
lights/pole/signals, traveling in the opposing traffic lane.

36. Based on the lack of lights/pole/signals, at all times material and relevant
hereto, Plaintiff Husband proceeded to operate his vehicle in his designated travel lane
along Doolin Run Road, acting lawfully, prudently, reasonably and cautiously.

37. Suddenly and without warning, two commercial tractor trailers, including

the one being operated by Defendant John Doe 2, were traveling in the opposite

 

 

 
 

Case 5:21-cv-00012-JPB Document1-1 Filed 01/22/24—Page 44 ef 86 -Pagetb-4:22—___—_

direction, and both were encroaching significantly over the yellow line that separated

the travel lanes of Doolin Run Road.

38. Atall times material and relevant hereto, Plaintiff Husband was forced to
maneuver his vehicle as far as practically possible to the right-hand side of his travel
lane, nearly abutting against the guardrail.

39. Atall times material and relevant hereto, the tractor trailers were being
operated at excessive, unsafe and/or unreasonable speeds based on the existing

conditions.

40. The first tractor trailer in line, at all times material and relevant hereto,
barely missed crashing into the Plaintiffs’ vehicle.

41.  Atall times material and relevant hereto, the second tractor trailer in line
was being operated by Defendant John Doe 2 at a high rate of speed and was
encroaching significantly into Plaintiff Husband’s designated travel lane.

42. Defendant John Doe 2, negligently, carelessly, recklessly and
outrageously caused his tractor trailer to violently side-swipe/ slam into the Plaintiffs’

vehicle.

43. The violent/forceful impact of John Doe 2’s tractor trailer directly and
proximately caused Plaintiffs’ vehicle to crash into the guardrail, leaving Plaintiffs on
the edge of a large drop-off and directly and proximately causing Plaintiffs Husband

and Wife and minor-Plaintiffs to each sustain catastrophic and significant personal

injuries and damages.

 

 

 
Case 5:41-cv-00012-JPB Document 1-1 Filed 01/22/21 Page 12 of 36 PagelD #: 23

44. At all times material and relevant hereto, in addition to the pilot vehicle
and first two tractor-trailers, a third and fourth tractor trailer, owned by, operated by
and/or acting in direct furtherance of the specific operations of Defendants EQT,
ProFrac and Botha Trucking, witnessed the entire crash unfold and never stopped to
render assistance or aid to the Plaintiffs.

45. At all times material and relevant hereto, the four commercial motor
vehicles and the pilot truck, each under the direction/control of the Defendants, fled
the scene of the crash and failed to render any aid or assistance to the Plaintiffs who
were injured as a result of the crash caused by the Defendants.

46. Defendant John Doe 1 at all times material and relevant hereto, owed
Plaintiffs a duty to exercise due and reasonable care to properly warn them and other
drivers on Doolin Run Road of any commercial motor vehicles following his pilot truck.

47. Defendant John Doe 1 at all times material and relevant hereto breached
his duty of care to all vehicles traveling on Doolin Run Road, specifically Plaintiffs’,

when he failed to have any lights activated, did not have the pole up, and/or was not
making any motions/signals to warn traffic that commercial motor vehicles were
following.

48. Defendant Tabi Doe 1 at all times material and relevant hereto, breached
his duty of care to all vehicles traveling on Doolin Run Road, specifically Plaintiffs, when
he negligently, carelessly and/or recklessly failed to warn them of the commercial

motor vehicles that were following him, including the vehicle being operated by

 
Case 5:21-cv-00012-JPB Document 1-1 Filed 01/22/21 Page 13 of 36 PagelD #: 24

Defendant John Doe 2, which directly and proximately caused a violent side-swiping

collision.

49. Defendant John Doe 1's negligent, careless and/or reckless driving
actions and/or omissions were the direct and proximate cause of the subject collision

and the injuries and damages suffered by Plaintiffs.

50. _Atall times material and relevant hereto, Plaintiff Husband acted lawfully,
carefully and prudently and in no way caused or contributed to the collision

51. At all times material and relevant hereto, Plaintiff Wife and minor-
Plaintiffs were passengers in the vehicle being operated by Plaintiff Husband and in no

way caused or contributed in any way to the subject collision.

52. The injuries and damages suffered by Plaintiffs are the direct and
proximate result of Defendant John Doe 1's negligent, careless and/or reckless
conduct, in the following particulars:

a) Failing to maintain a proper lookout;
b) Failing to maintain proper and adequate control;

Cc) Failing to warn and/or signal Plaintiff Husband of the commercial
motor vehicles following his truck;

d) Failing to activate his truck’s warning lights;
e) Failing to extend his truck’s warning pole;

f) Failing to keep a reasonable look-out for other vehicles lawfully on
the roadway;

g) Causing and/or contributing to a preventable collision;

h) Failing to stop and/or render assistance to Plaintiffs after
causing/contributing to a preventable crash;

i) Fleeing the scene of a crash;

j) Operating a vehicle in a negligent, careless and reckless manner;

10

 
 

Case 5:21-cv-00012-JPB Document 1-1 Filed 01/22/24—Page+14 ef 36-Pagetb-#25—___——_

k) Operating a vehicle in willful or wanton disregard for the safety of
other persons and property, including but not limited to the Plaintiffs;

l) Failing to adhere to all Defendant CAM Safety’s internal policies and
procedures concerning the safe and lawful operation of company

vehicles;

m) Failing to adhere to all Defendant CAM Safety's internal policies and
procedures concerning proper warning signs/signals when operating
a pilot truck on behalf of the company; and

n) Failing to exercise due care generally in the operation of the vehicle
he was driving.

53. Defendant John Doe 1 at all times material and relevant hereto was
acting within the scope and course of his employment and/or specific relationship with
Defendant CAM Safety, as specifically outlined throughout this Complaint.
Consequently, Defendant CAM Safety is vicariously liable for all injuries and damages
caused by the negligent, careless and/or reckless acts of Defendant John Doe pursuant
to the doctrine of respondeat superior.

54. Defendant CAM Safety is fully liable for the acts of its respective, actual,
apparent, authorized, entrusted and/or ostensible scents, employees, contractors,
representatives, permissive operators and/or servants, including but not limited to,
Defendant John Doe 1, who was operating within the course and scope of his
employment and/or agency relationship pursuant to the doctrine of joint venture,
vicarious liability and/or actual or implied agency, or other common law or statutory
theories of liability.

55. The injuries and damages suffered by Plaintiffs are also the direct and
proximate result of Defendant CAM Safety’s negligent, careless and/or reckless

conduct, in the following particulars:

11

 

 

 
 

Case 5:af1-cv-00012-JPB Document 1-1 Filed 01/22/21 Page 15 0f 36 PagelID#. 26 ~~

a) Failing to adequately monitor, control and/or supervise Defendant
John Doe 1 who was operating a motor vehicle on behalf of the
Company;

b) Permitting Defendant John Doe 1 to operate a company motor vehicle
without first undertaking adequate measures to ensure that he in fact
possessed the requisite skills, ability, training, experience and/or was
in fact capable of safely operating the vehicle in a lawful manner, so
as not to harm others driving on the roadway;

Cc) Failing to ensure that Defendant John Doe 1 complied with applicable
West Virginia law while operating a motor vehicle on behalf of the

company;

d) ~— Permitting Defendant John Doe 1 to operate a company motor vehicle
when it knew or had reason to know that his lack of training,
experience and/or driving propensities would cause him to operate
said vehicle in an unsafe and/or unlawful manner, thereby creating
unreasonable risk of harm to others on the road, including but not
limited to the Plaintiffs;

e) Failing to implement company procedures and/or policies directed
toward its drivers, including Defendant John Doe 1, concerning
proper Pilot vehicle warning devices and signals;

f) Failing to develop policies and/or procedures directed toward its
drivers concerning the proper, safe and lawful operation of a pilot
truck to protect other drivers positioned around their vehicle/convoy;

qg) Failing to instruct its drivers, including Defendant John Doe 1, to not
operate a motor vehicle while distracted;

h) Failing to instruct its drivers, including Defendant John Doe 1, how to
use Safety warning devices and signals on a pilot vehicle;

i) Failing to instruct its drivers, including Defendant John Doe 1, to
always have warning lights on when leading a large/wide commercial
vehicle convoy;

j) Creating and/or implementing timetables and/or methods of
compensation that encourage drivers, including but not limited to
Defendant John Doe 1, to drive unsafely and unreasonably;

k) Failing to intervene and/or prevent Defendant John Doe 2 from
violating Federal, State and/or Local Rules, Laws and/or Regulations
when it knew and/or should have known that he was unaware of
and/or had the propensity to violate same;

1). Failing to properly train Defendant John Doe 1;

12

 

 

 
 

 

Case 5:2l-cv-00012-JPB Document 1-1 Filed 01/22/2T Page 16 of 36 PagelD # 27

m) Failing to properly vet Defendants EQT, ProFrac and Botha Trucking;
n) Failing to properly vet Defendant John Doe 2;
0) Failing to exercise due care generally; and

Dp) Failing to discharge its duty to meet minimum standards of safety for
the public and persons like Plaintiffs.

56. Defendant John Doe 2 at all times material and relevant hereto, also
owed Plaintiffs a duty to exercise due and reasonable care to maintain control of his
commercial motor vehicle at a safe and reasonable speed and to obey all applicable

regulations, rules and laws.

57. Defendant John Doe 2 at all times material and relevant hereto, owed
Plaintiffs a duty to exercise due and reasonable care to maintain control of his
commercial motor vehicle and to ‘ensure it remained in its designated travel lane,
without crossing over the yellow line and encroaching into the oncoming traffic lane.

58. Defendant John Doe 2 at all times material and relevant hereto, breached
his duty of care to all vehicles traveling on Doolin Run Road, specifically Plaintiffs, when
he negligently, carelessly and/or recklessly caused a violent side-swiping collision with

Plaintiffs’ vehicle.

59. Defendant John Doe 2 at all times material and relevant hereto, breached
his duty of care to all vehicles traveling on Doolin Run Road, when he negligently,
carelessly and/or recklessly failed to maintain control of his commercial motor vehicle
at a safe and reasonable speed and to keep his vehicle positioned within its designated
travel lane, without crossing over the yellow line and encroaching into the oncoming

traffic lane.

13

 

 

 
Case 5:2

 

1-cv-00012-JPB Document 1-1 Filed 01/22/21 Page 17 of 36 PagelD #: 28

60. Defendant John Doe 2's negligent, careless and/or reckless driving

‘actions and/or omissions were the direct and proximate cause of the subject collision

and the injuries and damages suffered by Plaintiffs.

61.  Atall times material and relevant hereto, Plaintiff Husband acted lawfully,
carefully and prudently and in no way caused or contributed to the collision

62. At all times material and relevant hereto, Plaintiff Wife and minor-
Plaintiffs were passengers in the vehicle being operated by Plaintiff Husband and in no

way caused or contributed in any way to the subject collision.

63. The injuries-and damages suffered by Plaintiffs are also the direct and
proximate result of Defendant John Doe 2’s negligent, careless and/or reckless

conduct, in the following particulars:

a) Failing to Keep a proper lookout for traffic and roadway conditions
that existed in front of his tractor trailer and/or traffic traveling in the
opposite direction;

b) Failing to maintain proper and adequate control of his vehicle;
Cc) Failing to keep an appropriate lookout for surrounding traffic;

d) Continuing to operate his tractor trailer in a direction towards
Plaintiffs’ vehicle when he saw, or in the exercise of reasonable
diligence, should have seen that further operation in that direction
would result in a collision;

e) Operating a commercial motor vehicle while he was distracted and/or
inattentive and failed to maintain a sharp lookout of the road and the
condition of the traffic surrounding him;

f) Operating a commercial motor vehicle recklessly;

g) Failing to sound a horn or give other warning of the approach of his
commercial motor vehicle;

h) Failing to maintain within his lane of travel;
i) Crossing over a double-yellow line on the roadway;

14
 

Case 5:21-cv-00012-JPB Document 1-1 Filed 01/22/21Page48-0f 26 -Pagelb #29

j) Operating a vehicle in the on-coming traffic lane;

k) Operating his commercial motor vehicle in such a manner that forced
Plaintiff Husband to take evasive action;

1) Failing to operate the brakes in such a manner so that he could stop
his commercial motor vehicle before colliding with Plaintiffs’ vehicle;

m) Failing to re-establish his commercial motor vehicle in its proper lane
of travel;

n) Failing to yield to Plaintiff Husband’s right of way;
0) Failing to drive defensively;

p) Failing to take any evasive action so as to avoid colliding with the
Plaintiffs’ vehicle;

q) Failing to comply with West Virginia law pertaining to operating a
vehicle in a willful and wanton disregard for the safety of persons and
property;

r) Failing to comply with West Virginia law in that he operated his
commercial motor vehicle without due regard for the rights, safety
and position of other motorists, including Plaintiff Husband;

S) Failing to comply with West Virginia law in that he operated his
commercial motor vehicle in a reckless manner;

t) Operating a commercial motor vehicle at a high, dangerous and
reckless rate of speed under the circumstances that then and there

existed;

u) Operating a commercial motor vehicle while distracted and/or
fatigued;

v) Failing to adhere to all Federal/State/Local Regulations and laws
when operating a commercial motor vehicle;

w) — Failing to adhere to all Defendants’ internal policies and procedures
concerning the safe and lawful operation of a commercial motor
vehicle;

x) Violating industry standards concerning rest times, hours worked,
hours driven, attentiveness, distracted driving, and/or adhering to the
traffic laws concerning the operation of a commercial motor vehicle
on highways and roads;

y) Failing to properly anticipate, plan and/or prepare for and/or prevent
emergencies and/or equipment failure;

15

 

 

 

 
 

Case 5:4)1-cv-00012-JPB Document 1-1 Filed 01/22/21- Page 19 of 36 PagelD #- 30

Zz) Failing to comply with industry best practices and/or safety
standards;

aa) Failing to employ and/or utilize defensive driving techniques to
monitor existing traffic and roadway conditions surrounding his
vehicle;

bb) Causing a preventable collision;
cc) Causing a preventable collision and then fleeing the scene;

dd) Operating the commercial motor vehicle when he was physically
and/or mentally unprepared and/or incapable of doing so safely;

ee) Failing to perform an appropriate pre-trip inspection;

ff) Failing to employ and/or utilize training he received to become a
licensed commercial driver;

gg) Failing to employ and/or understand space management principles,
specifically, managing the space in and around his vehicle at all
relevant times;

hh) Failing to employ and/or understand basic defensive driving
principles;

ii) Failing to practice and/or understand, at a minimum, safety standard
concepts as outlined in the Federal Motor Carrier Safety Regulations
and the Commercial Driving License Manual;

ji) Failing to recognize obvious hazards which should have been
anticipated and/or guarded against when operating a commercial
motor vehicle, specifically, being cognizant of vehicles traveling in the
opposite direction;

kk) Violating the applicable sections of the Federal Motor Carrier Safety
Regulations, inasmuch as those sections provide the minimum,
generally accepted standards of care in the trucking industry; and

I) Operating the commercial motor vehicle in violation of the laws,
ordinances, and regulations of the State of West Virginia, in violations
of FMCSR 392.2

64. Defendant John Doe 2 at all times material and relevant hereto was
acting within the scope and course of his employment and/or specific relationship with
_ Defendants EQT, ProFrac and Botha Trucking, as specifically outlined throughout this

Complaint. Consequently, Defendants EQT, ProFrac and Botha Trucking are vicariously

16

 

 

 

 

 
Case 5:21-cv-00012-JPB Document 1-1 Filed 01/22/21 Page 20 of 36 PagelD #: 31

liable for all injuries and damages caused by the negligent, careless and/or reckless
acts of Defendant John Doe pursuant to the doctrine of respondeat superior.

65. Defendants EQT, ProFrac and Botha Trucking are fully liable for the acts
of their respective, actual, apparent, authorized, entrusted and/or ostensible agents,
employees, contractors, representatives, permissive operators and/or servants,
including but not limited to, Defendant John Doe 2, who was operating within the
course and scope of his employment and/or agency relationships pursuant to the

_ doctrine of joint venture, vicarious liability and/or actual or implied agency, or other

common law or statutory theories of liability.

66. The injuries and damages suffered by Plaintiffs are also the direct and
proximate result of Defendants EQT, ProFrac and Botha Trucking’s own negligent,

careless and/or reckless conduct, in the following particulars:

a) Failing to adequately monitor, control and/or supervise Defendant
John Doe 2 who was operating the commercial motor vehicle on
behalf of the company;

b) Permitting Defendant John Doe 2 to operate a commercial motor
vehicle without first undertaking adequate measures to ensure that
he in fact possessed the requisite skills, ability, training, experience
and/or was in fact capable of safely operating the equipment in a
lawful manner, so as not to harm others driving on the roadway;

c) Failing to ensure that Defendant John Doe 2 complied with applicable
’ FMCSR while operating a commercial motor vehicle;

d) Permitting Defendant John Doe 2 to operate a commercial motor
vehicle when it knew, or had reason to know that his lack of training,
experience and/or driving propensities would cause him to operate
said vehicle in an unsafe and/or unlawful manner, thereby creating
an unreasonable risk of harm to others on the road, including, but
not limited to, Plaintiff Husband;

e) Failing to inquiry, investigate and/or determine whether Defendant
John Doe 2 was qualified to legally operate a commercial motor

17

 

 
 

Case 5:21-cv-00012-JPB Document 1-1 Filed 01/22/21Page 214 of 86 -Pagetb-4-32—___—__

vehicle on the day of the collision, in direct violation of Part 391 of
the FMCSR;

f) Failing to instruct and/or train its drivers, including Defendant John
Doe 2, in the safe, proper and prudent operation of a commercial
motor vehicle to include, but not be limited to, the safety laws, rules
and/or regulations provided in all applicable Commercial Drivers’
Manuals, the FMCSR and/or the traffic laws of West Virginia;

g) Failing to instruct and/or train its drivers, including Defendant John
Doe 2, how to maintain proper control of a commercial motor vehicle
in its designated travel lane so as to avoid collisions with other
vehicles using the roadway;

h) Failing to instruct and/or train its drivers, including Defendant John
Doe 2, regarding defensive driving techniques and/or the Smith
Systems;

i) Failing to instruct and/or train its drivers, including Defendant John
Doe 2, of the importance of West Virginia Code 17C-6-1, and to never
operate a commercial motor vehicle at a speed greater than
reasonable and prudent under the existing circumstances;

j) Failing to instruct and/or train its drivers, including Defendant John
Doe 2, regarding space management in, around and in front of a
tractor trailer, so as to avoid collisions with others utilizing the
roadway;

k) Failing to instruct and/or train its drivers, including Defendant John
Doe 2, regarding speed management, speed and stopping distances,
speed and visibility and speed and traffic flow, so as to avoid collisions
with others utilizing the roadway;

) Failing to instruct and/or train its drivers, including Defendant John
Doe 2, regarding various approved techniques for commercial drivers
to perform a visual search ahead of their vehicle, so as to avoid
collisions with others utilizing the roadway;

m) Failing to instruct and/or train its drivers, including Defendant John
Doe 2, regarding proper anticipation, to plan and/or prepare for, to
prevent emergencies and/or prevent equipment failure, so as to avoid
collisions with others utilizing the roadway;

n) Failing to ensure its drivers, including Defendant John Doe 2,
complied with and/or observed the FMCSR in violation of 49.C.F.R. §
390.11;

18

 

 

 
 

 

Case 5:4\1-cv-00012-JPB Document 1-1 Filed 01/22/21 Page 22 of 36 PageID #: 33

p)

q)

aa)

cc)

 

bb).

Failing to ensure its drivers, including Defendant John Doe 2,
conducted pre-trip, pre-operation, post-trip and/or post operation
inspections as required by the FMCSR and the FMCSA;

Failing to implement company procedures and/or policies directed
towards its drivers, including Defendant John Doe 2, concerning safe
driving principles on traveled roadways;

Failing to develop policies and/or procedures directed to its drivers,
including Defendant John Doe 2, concerning the proper, safe and
lawful operation of a commercial motor vehicle to protecting other
drivers on the road;

Failing to properly instruct, train and/or educate its drivers, including
Defendant John Doe 2, to not operate a commercial motor vehicle
while distracted;

Permitting its drivers, including Defendant John Doe 2, to drive such
equipment in an unsafe manner in direct violation of 49 C.F.R.
§396.7; .

Failing to comply with 49 C.F.R. 396.3 requiring proper vehicle
inspections, repairs and maintenance;

Failing to comply with 49 C.F.R. 396.13 requiring proper vehicle
inspections by persons permitted to operate a commercial motor
vehicle owned and/or controlled by Defendant;

Failing to comply with 49 C.F.R. Section 390.13 which prohibits
aiding, abetting, encouraging, and/or requiring violations of the
FMCSR;

Permitting Defendant John Doe 2 to operate a commercial motor
vehicle on limited sleep, while drowsy, iemlaued and/or sleepy in direct
violation of 49 C.F.R. § 392.3;

Failing to ensure that Defendant John Doe 2 only drove a commercial
motor vehicle within the specified number of hours he was permitted,
as limited by federal and state law regulations;

Failing to know and/or comply with the FMCSR, as required by 49
C.F.R. § 390.3(e)(1);

Failing to instruct Defendant John Doe 2 on the requirements of the
FMCSR, as required by 49 C.F.R. § 390.3(e)(2);

Failing to employ a competent and/or qualified safety director;
Failing to adequately staff a safety department;
Failing to properly vet Defendant CAM Safety;

19

 

 

 
 

 

Case 5:4/1-cv-00012-JPB Document 1-1 Filed 01/22/21 Page 23 of 36 PagelD #: 34

dd) Failing to properly vet Defendant John Doe 1;

ee) Failing to inspect, maintain and/or repair the subject commercial
motor vehicle to ensure that all of its parts, mechanisms and
equipment were working so it could safely operate in direct violation
of 49 C.F.R. § 392.7;

ff) Failing to intervene and/or prevent Defendant John Doe 2 from
violating Federal, State and/or Local Rules, Regulations and/or Laws
when it knew and/or should have known that he was unaware of
and/or had the propensity to violate same;

gg) Failing to comply with all applicable state and federal laws under the
circumstances as provided for under FMCSR § 390.3;

hh) Failing to comply with industry best practices and/or safety
standards;

ii) Violating Federal, State and Local Safety Regulations, including the
FMCSR;

jp Failing to exercise due care generally; and

kk) Failing to discharge its duty to meet minimum standards of safety for
the public and persons like Plaintiff Husband.

67. Defendants CAM Safety, EQT, ProFrac, Botha Trucking, John Doe 1 and
John Doe 2, each owed a duty to the Plaintiffs to use reasonable care for their safety
in all the particulars as set forth throughout this Complaint.

68. The acts of Defendants CAM Safety, EQT, ProFrac, Botha Trucking, John

 

Doe 1 and John Doe 2, as described throughout this Complaint, exhibited a conscious
disregard for the rights and safety of the Plaintiffs, and other individuals who were
operating vehicles at and/or _ the crash locations, as their stated conduct had a
great probability of causing substantial harm.

69. Asa direct, proximate and reasonably foreseeable result of Defendants
CAM Safety, EQT, ProFrac, Botha Trucking, John Doe 1 and John Doe 2’s negligent,

careless and/or reckless conduct as described herein, Plaintiff Husband suffered,

20

 

 

 
Case 5:21-cv-00012-JPB Document 1-1 Filed 01/22/21 Page 24 of 36 PagelD #: 35

continues to suffer, and will continue to suffer in the future bodily injuries, both
physical and mental, some of which are permanent, agonizing physical suffering and
pain, mental anguish, anxiety, disfigurement, physical impairment, fright, shock,
embarrassment, humiliation, emotional distress, as a result of the serious/severe
injuries he suffered in the collision, including but not limited to anterior head and left
periorbital pain, mild osteoarthritis of left hip exacerbated by collision, disc osteophytes
at C5-C6 and C6-7, mild canal narrowing at C5-6, moderate degenerative changes in
hips exacerbated by the collision, strain of muscle fascia and tendon in lower back,
muscle spasms in back lumbar, lumbago with sciatica in right and. left sides,
dysfunction of lumbar region, strain of muscle and tendon at right shoulder, and
injuries to his head, cervical spine, hip, pelvis, right shoulder, back, lower back, lumbar
region, tendon in right shoulder.

70. Asa direct, proximate and reasonably foreseeable result of Defendants
CAM Safety, EQT, ProFrac, Botha Trucking, John Doe 1 and John Doe 2's negligent,
careless and/or reckless conduct as described herein, Plaintiff Husband required and
is reasonably certain to continue to require significant medical treatment and
chiropractic treatment.

71. Asa direct, proximate and reasonably foreseeable result of Defendants
CAM Safety, EQT, ProFrac, Botha Trucking, John Doe 1 and John Doe 2's negligent,
careless and/or reckless conduct as described herein, Plaintiff Wife suffered, continues
to suffer, and will continue to suffer into the future bodily injuries, both physical and

mental, some of which are permanent, agonizing physical suffering and pain, mental

21

 
 

 

 

Case 5:4j1-cv-00012-JPB Document1-1 Filed 01/22/21 Pagé 25 of 36 PagelD # 36

anguish, anxiety, disfigurement, physical impairment, fright, shock, embarrassment,
humiliation, emotional distress, as a result of the serious/severe injuries she suffered
in the collision, including but not limited to mild disc osteophyte C5-6, sinus issues,
pelvic pain, strain of muscle tendon at neck level, segmental and somatic dysfunction
of cervical region, cervical region kyphosis, segmental and somatic dysfunction’ of
thoracic region, idiopathic scoliosis exacerbated by the collision, tenderness, and
injuries to her neck, cervical spine, back, thoracic spine.

72. Asa direct, proximate and reasonably foreseeable result of Defendants
CAM Safety, EQT, ProFrac, Botha Trucking, John Doe 1 and John Doe 2’s negligent,
careless and/or reckless conduct as described herein, Plaintiff Wife required and is
reasonably certain to continue to require significant medical treatment and chiropractic
treatment.

73. Asa direct, proximate and reasonably foreseeable result of Defendants
CAM Safety, EQT, ProFrac, Botha Trucking, John Doe 1 and John Doe 2's negligent,
careless and/or reckless conduct as described herein, minor-Plaintiff Shyla suffered,
continues to suffer, and will continue to suffer into the future bodily injuries, both
physical and mental, some of which are permanent, agonizing physical suffering and
pain, mental anguish, anxiety, disfigurement, physical impairment, fright, shock,
embarrassment, humiliation, emotional distress, as a result of the serious/severe
injuries she suffered in the collision, including but not limited to left sided neck pain,
headache, nausea, c-spine strain, strain of muscles, dysfunction of cervical and lumbar

regions, cervicalgia and injuries to her neck, back, lumbar, and head.

22

 

 
 

Case 5:41-cv-00012-JPB Document 1-1 Filed 01/22/21" Page 26 of 36 PagelD #: 37________

74. Asa direct, proximate and reasonably foreseeable result of Defendants
CAM Safety, EQT, ProFrac, Botha Trucking, John Doe 1 and John Doe 2’s negligent,
careless and/or reckless conduct as described herein, minor-Plaintiff Shyla Cross,
required and is reasonably certain to continue to require significant medical treatment
and chiropractic treatment.

75. Asa direct, proximate and reasonably foreseeable result of Defendants
CAM Safety, EQT, ProFrac, Botha Trucking, John Doe 1 and John Doe 2’s negligent,
careless and/or reckless conduct as described herein, minor-Plaintiff Tristan Cross,
suffered, continues to suffer, and will continue to suffer into the future bodily injuries,
both physical and mental, some of which are permanent, agonizing physical suffering
and pain, mental anguish, anxiety, disfigurement, physical impairment, fright, shock,
embarrassment, humiliation, emotional distress, as a result of the serious/severe
injuries she suffered in the collision, including but not limited to chest pain, neck pain,
decreased range of motion in his neck, strain of muscle tendon at neck level, segmental
and somatic dysfunction of cervical region, pain radiating to bilateral foot and injuries
to his neck, back, lower back, left leg, right leg, left foot and right foot.

76. As adirect, proximate and reasonably foreseeable result of Defendants
CAM Safety, EQT, ProFrac, Botha Trucking, John Doe 1 and John Doe 2's negligent,
careless and/or reckless conduct as described herein, minor-Plaintiff Tristan Cross,
required and is reasonably certain to continue to require significant medical treatment

and chiropractic treatment.

23

 

 

 

 

 
Case 5:21-cv-00012-JPB Document 1-1 Filed 01/22/21 Page 27 of 36 PagelD #: 38

77. Asa direct, proximate and reasonably foreseeable result of Defendants
CAM Safety, EQT, ProFrac, Botha Trucking, John Doe 1 and John Doe 2's negligent,
careless and/or reckless conduct as described herein, minor-Plaintiff Layla Cross
suffered; continues to suffer, and will continue to suffer into the future bodily injuries,
both physical and mental, some of which are permanent, agonizing physical suffering
and pain, mental anguish, anxiety, disfigurement, physical impairment, fright, shock,
embarrassment, humiliation, emotional distress, as a result of the serious/severe
injuries she suffered in the collision, including but not limited to headaches, nausea,
muscle strains in tendon of back wall of thorax, muscle spasm of back lumbar and
injuries to her cervical spine, head, left knee, back, thoracic spine, neck and lower
back.

78. Asa direct, proximate and reasonably foreseeable result of Defendants
CAM Safety, EQT, ProFrac, Botha Trucking, John Doe 1 and John Doe 2’s negligent,
careless and/or reckless conduct as described herein, minor-Plaintiff Layla has required
and is reasonably certain to continue to require significant medical treatment and
chiropractic treatment.

79. Asa direct, proximate and reasonably foreseeable result of Defendants
CAM Safety, EQT, ProFrac, Botha Trucking, John Doe 1 and John Doe 2’s negligent,
careless and/or reckless conduct as described herein, Plaintiffs have suffered physical
pain, mental and emotional anguish, annoyance, inconvenience and a diminishment in

their abilities to fully function, enjoy life and earn a living.

24

 

 

 
 

Case 5:2)1-cv-00012-JPB Document 1-1 Filed 01/22/21 Page 28 of 36 PagelD #39

rs
¥

WHEREFORE, Plaintiffs, Rancel Jeramy Cross and Rachel Cross, Individually and
as Natural Guardians of Shyla Cross, a minor, Tristan Cross, a minor and Layla Cross, a
minor, respectfully pray that judgment be entered against Defendants CAM Safety, LLC;
EQT Corporation; ProFrac Services, LLC; Botha Trucking, LLC; John Doe 1 and John
Doe 2, jointly and severally, for compensatory damages, as well as punitive damages
and for prejudgment and post-judgment interest, attorney fees and costs expended in
this action, any other specific or general relief as may become apparent as this matter
progresses, and such other relief as this Court deems proper.

A JURY TRIAL IS DEMANDED ON ALL ISSUES

RANCEL JERAMY CROSS and RACHEL CROSS,
Individually and as Natural Guardians of S
C, , aminor, T ~ Cc », a minor,

and L “Cc ‘5 inor, PLAINTIFFS,

SCOTT S. BYASS (#4628)

CHRISTOPHER J. McCABE, ESQ. (#13652)
BORDAS & BORDAS, PLLC

1358 National Road

Wheeling, WV 26003

T: (304) 242-8410

F: (304) 242-3936

Email: sblass@bordaslaw.com

Email: cmccabe@bordaslaw.com

Counsel for Plaintiffs

26

 

 

 

 

 
Case 5:21-cv-00012-JPB Document 1-1 Filed 01/22/21 Page 29 of 36 PagelD #: 40

SUMMONS
CIRCUIT COURT OF WETZEL COUNTY, WEST VIRGINIA

RANCEL JERAMY CROSS and
RACHEL CROSS, Individually
and as Natural Guardians of §

Cc 3, aminor, T :C ~~ *, a minor
andL* ~ C5, a minor,
frtaintiffs,
CIVIL ACTION NO: 20-C-55
vs. JUDGE: CRAMER

CAM SAFETY, LLC,

EQT CORPORATION,

PROFRAC SERVICES, LLC,

BOTHA TRUCKING, LLC,

JOHN DOE 1 and JOHN DOE 2,
Defendants,

Please Serve:

CAM SAFETY, LLC
P.O. BOX 1366
GRANBURY, TX 76048

To the above named Defendant:

IN THE NAME OF THE STATE OF WEST VIRGINIA, you are hereby
Summoned and required to serve upon the Plaintiff's Attorney:

Christopher J. McCabe, Esq.
Bordas & Bordas, PLLC
1358 National Road
Wheeling, WV 26003

an answer including any related counterclaim you may have, to the complaint filed
against you in the above-styled civil action, a true copy of which is herewith
delivered to you. You are required to serve your answer within 30 Days after
service of this summons upon you exclusive of the day of service. If you fail to do
so, judgment by default may be taken against you for the relief demanded in the
complaint and you will be thereafter barred from asserting in another action any
claim you may have which must be asserted by counterclaim in the above style civil

action.

presbe bong, |

ao
’ oS, ty Doe aA : f
2 0. ee
Dated: December 18, 2020 i a!)

Wetzel u. Cr Circuit Clerk

os

"ed ALNNO 5
“Sapegngaan8™

  

©,

% be ae
“be, Wises

ereenancua’®™
Case 5:21-cv-00012-JPB Document 1-1 Filed 01/22/21 Page 30 of 36 PagelD #: 41

To: WV Business One Stop Center From: Lori J. McCoy
Attn: Service of Process Section Circuit Clerk
1615 Washington St., East P.O. Box 263
Charleston, WV 25311-2126 New Martinsville WV 26155
20—C—55

 

 

PLAINTIFF: RANCEL JERAMY CROSS, ET AL
4597 NEXT ROAD

—________SISTERSVILLE, WV 26175
Vs.

 

 

 

DEFENDANT: CAM SAFETY, LLG
P.O. BOX 1366
GRANBURY, TX 76048

 

PLEASE ACCEPT SERVICE ON THE FOLLOWING:
CAM SAFETY, LLC
P:0: BOX 1366

GRANBURY, TX 76048

 

 

 

A check for § 20.00 is enclosed. Thank you

 

 

 

SIGNED

 

 

 

 

 
Case 5:21-cv-00012-JPB Document 1-1 Filed 01/22/21 Page 31 of 36 PagelD #: 42

SUMMONS
CIRCUIT COURT OF WETZEL COUNTY, WEST VIRGINIA

RANCEL JERAMY CROSS and
RACHEL CROSS, Individually
and as Natural Guardians of §
Cc minor, 1: Cc , a minor
and , a minor,
Plaintiffs,
CIVIL ACTION NO: 20-C-55

US. JUDGE: CRAMER

CAM SAFETY, LLC,

EQT CORPORATION,

PROFRAC SERVICES, LLC,

BOTHA TRUCKING, LLC,

JOHN DOE 1 and JOHN DOE 2,
Defendants,

Please Serve:
PROFRAC SERVICES, LLC
17018 INTERSTATE 20
CISCO, TX 76437

To the above named Defendant:

IN THE NAME OF THE STATE OF WEST VIRGINIA, you are hereby
Summoned and required to serve upon the Plaintiff's Attorney:

Christopher J. McCabe, Esq.
Bordas & Bordas, PLLC
1358 National Road
Wheeling, WV 26003

an answer including any related counterclaim you may have, to the complaint filed
against you in the above-styled civil action, a true copy of which is herewith
delivered to you. You are required to serve your answer within 30 Days after
service of this summons upon you exclusive of the day of service. If you fail to do
so, judgment by default may be taken against you for the relief demanded in the
complaint and you will be thereafter barred from asserting in another action any

claim you may have which must be asserted by counterclaim in the above style civil

 

    

action.
pralubly,
we W "09
so sae ie Tee) "e =
ooe 6, cake 3, Aye
Dated: December 18,2020 35: 3h) + C%
eg, ooo) 358 Wetzel County Circuit Clerk
ce Sa
% k “, ‘a oe
Sp oh Se
é, Saace® Aas
“este STy inaNo*™

i)
"Doaganonee®
Case 5:21-cv-00012-JPB Document 1-1 Filed 01/22/21 Page 32 of 36 PagelD #: 43

To: WV Business One Stop Center From: Lori J. McCoy
Attn: Service of Process Section Circuit Clerk
1615 Washington St., East P.O. Box 263
Charleston, WV 25311-2126 New Martinsville WV 26155
20-C-55

 

 

PLAINTIFF: RANCEL JERAMY CROSS, ET AL
4597 NEXT ROAD
STSTERSVILLE, WV 26175

Vs.

 

 

DEFENDANT: CAM SAFETY, LLC

P.O. BOX 1366
GRANBURY, TX 76048

 

PLEASE ACCEPT SERVICE ON THE FOLLOWING:
PROFRAC SERVICES, LLC

17018 INTERSTATE 20
CISCO, TX 76437

 

 

 

A check for $ 20.00 is enclosed. Thank you

 

 

 

 

SIGNED

 

 

 

 

 
Case 5:21-cv-00012-JPB Document 1-1 Filed 01/22/21 Page 33 of 36 PagelD #: 44

SUMMONS
CIRCUIT COURT OF WETZEL COUNTY, WEST VIRGINIA

RANCEL JERAMY CROSS and
RACHEL CROSS, Individually
and as Natural Guardians of

§.C minor, T.C, +, a. minor
ana aimimor,
LC. Plaintiffs,
CIVIL ACTION NO: 20-C-55
us. JUDGE: CRAMER

CAM SAFETY, LLC,

EQT CORPORATION,

PROFRAC SERVICES, LLC,

BOTHA TRUCKING, LLC,

JOHN DOE 1 and JOHN DOE 2,
Defendants,

Please Serve:

BOTHA TRUCKING, LLC

5421 COUNTY ROAD 229
FREDERICKSBURG, OH 44627

To the above named Defendant:

IN THE NAME OF THE STATE OF WEST VIRGINIA, you are hereby
Summoned and required to serve upon the Plaintiff's Attorney:

Christopher J. McCabe, Esq.
Bordas & Bordas, PLLC
1358 National Road
Wheeling, WV 26003

an answer including any related counterclaim you may have, to the complaint filed
against you in the above-styled civil action, a true copy of which is herewith
delivered to you. You are required to serve your answer within 30 Days after
service of this summons upon you exclusive of the day of service. If you fail to do
so, judgment by default may be taken against you for the relief demanded in the
complaint and you will be thereafter barred from asserting in another action any

claim you may have which must be asserted by counterclaim in the above style civil

Weitzel stu. QE Circuit Clerk

action.

Dated: December 18, 2020

 

 
Case 5:21-cv-00012-JPB Document 1-1 Filed 01/22/21 Page 34 of 36 PagelD #: 45

To: WV Business One Stop Center
Attn: Service of Process Section
1615 Washington St., East
Charleston, WV 25311-2126

From: Lori J. McCoy
Circuit Clerk

P.O. Box 263

New Martinsville WV 26155

20-C-55

 

 

PLAINTIFF: RANCEL JERAMY CROSS, ET AT
4597 NEXT ROAD
SISTERSVILLE, WV 26175

VS.

 

 

DEFENDANT: CAM SAFETY, LLC
P.O. BOX 1366

 

GRANBURY, TX 76048

 

 

PLEASE ACCEPT SERVICE ON THE FOLLOWING:

BOTHA TRUCKING, LLC
5421 COUNTY ROAD 229

FREDERICKSBURG, OH 44627

 

 

 

A check for § 20.00

is enclosed. Thank you

 

 

 

SIGNED

 

 

 

atetsUee anys

 

 

Rs T WE; stay,
Servet,
£ Pes

 

 
Case 5:21-cv-00012-JPB Document 1-1 Filed 01/22/21 Page 35 of 36 PagelD #: 46

SUMMONS
CIRCUIT COURT OF WETZEL COUNTY, WEST VIRGINIA

RANCEL JERAMY CROSS and
RACHEL CROSS, Individually
and as Natural Guardians o

S.C aminor, . EC: i, a minor
and a minor,
L.C. ~raintiffs,
CIVIL ACTION NO: 20-C-55
vs. JUDGE: CRAMER

CAM SAFETY, LLC,

EQT CORPORATION,

PROFRAC SERVICES, LLC,

BOTHA TRUCKING, LLC,

JOHN DOE 1 and JOHN DOE 2,
Defendants,

Please Serve:

EQT CORPORATION

615 LIBERTY AVENUE, SUITE 1700
PITTSBURGH, PA 15222

To the above named Defendant:

IN THE NAME OF THE STATE OF WEST VIRGINIA, you are hereby
Summoned and required to serve upon the Plaintiff's Attorney:

Christopher J. McCabe, Esq.
Bordas & Bordas, PLLC
1358 National Road
Wheeling, WV 26003

an answer including any related counterclaim you may have, to the complaint filed
against you in the above-styled civil action, a true copy of which is herewith
delivered to you. You are required to serve your answer within 30 Days after
service of this summons upon you exclusive of the day of service. If you fail to do
so, judgment by default may be taken against you for the relief demanded in the
complaint and you will be thereafter barred from asserting in another action any
claim you may have which must be asserted by counterclaim in the above style civil

action.

Dated: December 18, 2020

 
Case 5:21-cv-00012-JPB Document 1-1 Filed 01/22/21 Page 36 of 36 PagelD #: 47

To: WV Business One Stop Center From: Lori J. McCoy
Attn: Service of Process Section Circuit Clerk
1615 Washington St., East P.O. Box 263
Charleston, WV 25311-2126 New Martinsville WV 26155
20—C=-55

 

 

PLAINTIFF: RANCEL JERAMY CROSS, ET AL
4597 NEXT ROAD
SISTERSVILLE, WV 26175

VS.

 

 

DEFENDANT: CAM SAFETY, LLC

P.O. BOX 1366

GRANBURY, TX 76048

 

PLEASE ACCEPT SERVICE ON THE FOLLOWING:
EQT CORPORATION

615 LIBERTY AVENUE, SUITE 1700

PITTSBURGH, PA 15222

 

 

 

Acheck for § 29-090 is enclosed. Thank you

 

 

 

SIGNED

 

 

     
   

SEAL

aeagpgant®™

ALNNO

 

2
"e5 .
+
ey

$s
BS
s
s
:
*,
XZ
3.
Ce
G
%,
